DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on February 3, 2022. Applicant has amended Claims 1 – 18 and added Claims 19 and 20. Claims 1 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Abstract objections stand. Applicant did file an amended Abstract on February 3, 2022, but said abstract again does not appear to be in the form of a single paragraph. 

Previous Claim objections are withdrawn due to applicant’s amendment.

Previous 112f interpretations stand but are removed from this action for readability. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

New Drawing objections are presented below, necessitated by applicant’s amendment to clarify previous 112b issues. 

Previous art rejections stand. With regards to the previous art rejections, applicant argues that the Ji reference is quite different from the claimed invention and quite different from the applicant admitted prior art (AAPA). Specifically, applicant argues that Ji discloses two separate hat transfer fluids – one used for cooling of the compressed air in intercoolers between compression stages, and another used for reheating between expansion stages. Applicant concludes that since the fluid used for heating the expanded air is different from the fluid used to cool the compressed air, one of ordinary skill in the art would have no apparent reason to add an energy recovery loop, and even assuming, arguendo, that an energy recovery loop was added, it would result in a different solution than the claimed invention. Examiner understands applicant’s issues with Ji, but respectfully disagrees with applicant’s conclusion. Ji does not teach the same exact fluid/loop is used in intercooling and reheating between compression stages and expansion stages, respectively. However, if it did, Ji would be a 102 reference, not 


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling of the air performed after at least one compression stage through exchanger with the heat transfer fluid being performed in at least one exchanger in which heating of the air is performed after at least one expansion stage by the hot transfer fluid from the storage, as recited in Claims 4 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 


Abstract

The abstract is objected to because it is not in the form of a single paragraph. See MPEPP 608.01b. 

Applicant did file an amended Abstract on February 3, 2022, but said abstract again does not appear to be in the form of a single paragraph. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 11, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereafter “AAPA” – Figures 1 or 3) in view of Ji et al. (hereafter “Ji” – CN 106677988).

With regards to Claims 1 and 10:

AAPA discloses a system for compressed-air energy storage and production method thereof (Figures 1 or 3) comprising the following steps: 

a) compression of the air by a plurality of staged compressors (K-101, K-102, K-103, and K-104, Figures 1 or 3), during which cooling of the air is performed after at least one compression stage through exchange with a heat transfer fluid (via indirect heat exchangers E-101, E-102, E-103, and E-104 in Figure 1 or direct to provide compressed air (in tanks T-201) and hot transfer fluid (in tanks T-402), 

b) storage of the compressed air (via tank T-201 in Figures 1 or 3) and of the hot heat transfer fluid (via tank T-402 in Figures 1 or 3) after exchange during compression, 

c) staged expansions of the air by a plurality of power generation turbines (EX-201, EX-202, EX-203, and EX-204 in Figure 1 or 3), during which heating of the air is performed after at least one expansion stage by the hot heat transfer fluid from the storage (via indirect heat exchangers E-101, E-102, E-103, and E-104 in Figure 1 or direct contact heat exchangers C-101, C-102, C-103, C-104 in Figure 3).

AAPA does not explicitly disclose after heating the expanded air and prior to being recycled to the compression step, the hot transfer fluid is cooled by an additional heat transfer fluid in an additional energy recovery loop comprising a pump, an exchanger and a turbine, as well as an additional heat transfer fluid. Ji (Figure 1) teaches a plurality of compression stages (compressors 2 – 5), including intercooling (via heat exchangers 6 – 9), leading to a compressed air storage tank (12). The compressed air is then expanded in a plurality of turbines (17, 18) with reheating in between (via heat exchanger 15, 16). Ji further teaches a heat transfer fluid providing the reheating in between the expansion stages. Ji after heating the expanded air (via heat exchangers 15 or 16) and prior to being recycled, the heat transfer fluid is cooled by an additional heat transfer fluid (“organic working fluid”, see English translation) in an additional energy recovery loop comprising a pump (pump 27), an exchanger (heat exchanger 23), a turbine (turbine 24), and a condenser (26). In other words, Ji teaches that there is sufficient heat remaining in the heat transfer fluid, after providing heat to air in between expansion stages, to also heat the working fluid of an organic Rankine cycle (see English translation: “used for providing heat source is an organic working medium evaporator [sic]”). Ji even teaches a further reheat exchanger (28) downstream of the Rankine cycle heat exchanger (23) that is used to exhaust the totality of the usable heat remaining and to “achieve maximum utilization of the energy and waste heat utilization” (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, using heat transfer fluid to heat working fluid of a Rankine cycle after said heat transfer fluid has been used to reheat compressed air expanded in a turbine is known in the art. Heat exchanger (15) of Ji is comparable to heat exchanger (E-101) in AAPA in that it is the final reheating heat exchanger in the expansion stage. Heat exchanger (28) of Ji is comparable to heat exchanger (E-401) in AAPA in that it is the final heat exchanger prior to recycling of the heat transfer fluid to the cold tank. Ji teaches the additional Rankine cycle heat exchanger (23) in between the above mentioned heat exchangers. As such, it would have been obvious to one of ordinary skill in the art to modify the system of AAPA by adding 

With regards to Claims 2 and 11: 

The AAPA modification of Claims 1 and 10 teaches the heat transfer fluid is selected from among water, mineral oils, ammonia solutions (water, see Page 10 of spec in AAPA).

With regards to Claims 5 and 14:

The AAPA modification of Claims 1 and 10 teaches the cooling of the air performed after at least one compression stage through exchanger with the heat transfer fluid and the heating of the air performed after at least on expansion stage by the hot transfer fluid from the storage are each performed by heat exchange without direct contact between fluids (see heat exchangers E-101-104 in Figure 1 of AAPA, which are indirect heat exchangers as described on Page 10 of spec of AAPA). 



The AAPA modification of Claims 1 and 10 teaches the cooling of the air performed after at least one compression stage through exchanger with the heat transfer fluid and the heating of the air performed after at least on expansion stage by the hot transfer fluid from the storage are each performed by heat exchange with direct contact between the fluids (see heat exchangers C-101-104 in Figure 3 of AAPA, which are direct contact heat exchangers as described on Page 13 of spec of AAPA). 

With regards to Claims 7 and 16:

The AAPA modification of Claims 1 and 10 teaches at least one separator (separator V-201, Figure 3 of AAPA, or V-101, V-102, V-103, V-104 in Figure 1 of AAPA) is arranged on the compressed or expanded air line, so as to control a mass transfer between the heat transfer fluid and the air. 

With regards to Claims 8 and 17:

The AAPA modification of Claims 1 and 10 teaches the cooling of the air performed after at least one compression stage through exchanger with the heat transfer fluid and the heating of the air performed after at least on expansion stage by the hot transfer fluid from the storage are each performed by heat exchange with direct contact between the fluids in pack columns or plate columns (see Page 13, Line 23 of AAPA: “This heat exchanger (C-101) consist of a pack column). 

With regards to Claims 9 and 18:

The AAPA modification of Claims 1 and 10 teaches the heat transfer fluid is stored in an intermediate storage means (tank T-406, Figure 3 of AAPA) prior to exchanging heat with the additional transfer fluid. 


Claims 3, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereafter “AAPA” – Figures 1 or 3) in view of Ji et al. (hereafter “Ji” – CN 106677988), further in view of Willoughby et al. (hereafter “Willoughby” – GB 2532281).

With regards to Claims 3, 12, 19, and 20:

The AAPA modification of Claims 1 and 10 does not explicitly teach the additional transfer fluid is selected from among butane, propane, and ammonia solutions. However, Ji does teach that the additional heat transfer fluid is an “organic working fluid” (see English translation). Willoughby (Figure 1) teaches a similar concept including an organic Rankine cycle (46) being heated by a heat .


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereafter “AAPA” – Figures 1 or 3) in view of Ji et al. (hereafter “Ji” – CN 106677988), further in view of Freund et al. (hereafter “Freund” – US 2011/0100010).

With regards to Claims 4 and 13:

The AAPA modification of Claims 1 and 10 does not explicitly teach cooling of the air performed after at least one compression stage through exchanger with the heat transfer fluid is performed in at least one exchanger in which heating of the air is performed after at least one expansion stage by the hot transfer fluid from the storage. Freund (Figure 1) teaches a compressed air energy storage system including a plurality of compressors (22, 24), a plurality of heat exchangers (54, 56), a plurality of expanders (36, 38), an air storage means (20), and a heat transfer fluid (58) with heat transfer fluid storage (42). Freund goes on to teach cooling of the air performed after at least one compression stage through exchange with the heat transfer fluid is performed in at least one exchanger in which heating of the air is performed after at least one expansion stage by the hot transfer fluid from the storage (see Figure 1, heat exchangers 54, 56 are used in both the compression phase and expansion phases of the system, see Paragraph 28: “heat exchangers 54, 56 are positioned intermittently along the compression path 28 and the expansion path 34 to provide cooling/heating to air passing therethrough”, see also Paragraph 25). Given the teachings of Freund, it would have been obvious to one of ordinary skill in the art to modify the system of AAPA as modified in the rejections of Claims 1 and 10 to combine at least one of the intercooler heat exchangers between compressor stages and reheating heat exchanger between expansion stages into a single exchanger that performs heat exchange between the heat transfer fluid and the air in both compression and expansion phases of the system in order to minimize capital expenditures by reducing the number of heat exchangers and also to capture residual heat in the heat exchangers during the expansion phase not captured by the heat transfer fluid during the compression phase. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 11, 2022